                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF VIRGINIA
                               ALEXANDRIA DIVISION


SIMRET SEMERE TEKLE                       )
                                          )
      Plaintiff,                          )
                                          )
      v.                                  )                Case No.:     1:18-cv-00211
                                          )
NOUF BINT NAYEF ABDUL-AZIZ AL SAUD )
and MOHAMMAD BIN ABDULLAH AL SAUD )
                                          )
      Defendants.                         )
__________________________________________)


    DEFENDANTS’ MEMORANDUM IN SUPPORT OF THEIR MOTION TO COMPEL
           PLAINTIFF’S AND PLAINTIFF’S COUNSEL’S TESTIMONY

       Pursuant to Federal Rule of Civil Procedure 37, Defendants Mohammad bin Abdullah al

Saud and Nouf bint Nayef Abdul-Aziz al Saud (“Defendants”), by and through undersigned

counsel, submit this memorandum in support of their Motion to Compel Plaintiff’s and Plaintiff’s

counsel’s testimony regarding unprivileged communications essential to establishing Defendants’

counterclaim.

                                      BACKGROUND

       On March 22, 2019, Defendants filed their First Amended Counterclaim against Plaintiff

for the defamatory statements that she or her lawyers made about Defendants’ to the Washington

Post. Defendants’ First Amended Counterclaim describes the false statements that Plaintiff made

about Defendants to federal law enforcement officials and that are contained in Plaintiff’s

Department of Homeland Security Form I-914.1 Defendants’ then allege that “[i]n the Spring or


1
 First Am. Compl. ¶30 (“Tekle was victimized through the commission of violations of 18 USC
1546, Visa Fraud and 18 USC 1589, Forced Labor when she was trafficked into the US. When
Tekle arrived in the US she was instructed by her employer that she was prohibited from leaving
Summer of 2018, Plaintiff/Counter-Defendant or her agents communicated to a reporter at the

Washington Post the substance of her above-noted false statements to federal law enforcement

officials, including, upon information and belief, providing the reporter with a copy of the Form

I-914, containing the summary of Plaintiff/Counter-Defendant’s false and defamatory statements

to federal law enforcement officials.” First Am. Compl. ¶32. In Plaintiff’s Answer to Defendants’

First Amended Counterclaim, Plaintiff “admits that her counsel provided a reporter at the

Washington Post with a copy of her Form I-914,” ECF 98 at 4, which contains at least nine of

Plaintiff’s false and defamatory statements about Defendants.

       Having established, through Plaintiff’s admission, that Plaintiff’s lawyers published

Plaintiff’s false and defamatory statements to a third party (the Washington Post), Defendants

sought discovery on the issue of whether Plaintiff knew about, accepted, or directed her lawyers’

publication. At Plaintiff’s deposition, Defendants’ counsel asked Plaintiff whether she “ha[d]

discussions with [her] lawyers about what information [her] lawyers should share with the

Washington Post about [her] employment situation.” Dep. Tr. at 452:3-6. Plaintiff’s counsel

objected and instructed Plaintiff not to answer. Id. at 452:7-13 (“MS. FRYSZMAN: Objection to

the extent it calls for information that she discussed with her lawyers, which is protected under the

attorney-client privilege. MR. NASH: Are you instructing her not to answer? MS. FRYSZMAN:

I am.”). Plaintiff heeded Plaintiff’s counsel’s instruction and refused to answer Defendants’

counsel’s question.




the residence, she was prohibited from taking breaks, and she was not allowed to speak with
anyone outside the residence. Tekle was also told by her employer that Americans would attack
her if she went outside. Tekle said she was called a ‘whore,’ ‘colored’ and a ‘donkey’ by her
employer. Tekle said she was constantly monitored by video surveillance and her passport was
confiscated by her employer when she entered the US.”


                                                 2
       In their discovery requests, Defendants asked for, among other things, “[a]ll

communications, including, but not limited to, emails, text messages, social media messages, and

voice messages, between Plaintiff or her agents and any employees of The Washington Post related

to the allegations contained in Plaintiff’s Second Amended Complaint.” Plaintiff objected that

“this request calls for information protected by the attorney-client privilege, attorney work product

doctrine, or other applicable privilege, and documents prepared in anticipation of litigation” and

stated that she “will only search for communications to or from any employees of the Washington

Post relating to Ms. Tekle and/or the Defendants.”

       Defendants have served deposition subpoenas on, and intend to take the depositions of,

three members of Plaintiff’s counsel—Agnieszka Fryszman, Le’ake Fesseha, and Martina

Vandenberg—on the week of May 20. Defendants anticipate that Plaintiff’s counsel will make

the same objection during their depositions that they made during Plaintiff’s deposition and

thereby prevent Defendants from discovering information essential to establishing that Plaintiff is

liable for her lawyers’ subsequent publication of her false and defamatory statements about

Defendants. Defendants file this motion to (1) compel Plaintiff to answer all of Defendants’

counsel’s questions about her public relations communications with Plaintiff’s counsel and (2)

compel Plaintiff’s counsel to answer all of Defendants’ counsel’s questions about their public

relations communications with Plaintiff.

                                           ARGUMENT

       In the Fourth Circuit, “[t]he attorney-client privilege applies only if: (1) the asserted holder

of the privilege is or sought to become a client; (2) the person to whom the communication was

made (a) is a member of the bar of a court, or his subordinate and (b) in connection with this

communication is acting as a lawyer; (3) the communication relates to a fact of which the attorney




                                                  3
was informed (a) by his client (b) without the presence of strangers (c) for the purpose of securing

primarily either (i) an opinion on law or (ii) legal services or (iii) assistance in some legal

proceeding, and not (d) for the purpose of committing a crime or tort; and (4) the privilege has

been (a) claimed and (b) not waived by the client.” Morrison v. Cty. of Fairfax, Virginia, 2014

WL 12527237, at *1 (E.D. Va. June 19, 2014) (citing Under Seal v. United States, 415 F.3d 333,

338 (4th Cir. 2005) (emphasis added). Attorney-client communications “address[ing] the issue of

media exposure and public relations, not law,” are not protected by the attorney-client privilege.

See id. at 3 (Anderson, J.) (explaining that “Local Union 2068 appropriately did not claim a

privilege based on attorney work product or attorney-client communication” over a document that

“addresses the issue of media exposure and public relations, not law”) (emphasis added). Indeed,

“a media campaign is not a litigation strategy.” Haugh v. Schroder Inv. Mgmt. N. Am. Inc., 2003

WL 21998674, at *3 (S.D.N.Y. Aug. 25, 2003). And although “[s]ome attorneys may feel it is

desirable at times to conduct a media campaign, . . . that decision does not transform their

coordination of a campaign into legal advice.” Id. “[T]he work product doctrine [also] does not

extend to public relations activities even if they bear on the litigation strategy because the purpose

of the rule is to provide a zone of privacy for strategizing about the conduct of litigation itself, not

for strategizing about the effects of the litigation on the client's customers, the media, or on the

public generally.” Egiazaryan v. Zalmayev, 290 F.R.D. 421, 435 (S.D.N.Y. 2013) (citation

omitted).

        A.      Defendants’ seek to discover Plaintiff’s and Plaintiff’s counsel’s public
                relations communications, none of which are privileged.

        With their discovery requests and their deposition questions to Plaintiff, Defendants sought

information about public relations communications that is clearly outside the ambit of the attorney-

client privilege. Defendants simply do not seek any communications between Plaintiff and



                                                   4
Plaintiff’s counsel concerning legal advice. Defendants are entitled to investigate whether Plaintiff

knew about, accepted, or directed Plaintiff’s counsel’s publication of Plaintiff’s false statements

about Defendants. Defendants intend to seek information about public relations communications

during the upcoming depositions of Plaintiff’s counsel. Indeed, in order to prove that Plaintiff

knew about, accepted, or directed Plaintiff’s counsel’s publication to the Washington Post of

Plaintiff’s false and defamatory statements about Defendants, Defendants will need to know what

was said between Plaintiff and Plaintiff’s counsel about Plaintiff’s media campaign.

       B.        The communications Defendants’ seek fall outside the protection of the
                 attorney-client privilege not just because they are public relations
                 communications, but because they were for the purpose of committing the tort
                 of defamation.

       “The elements of defamation are (1) publication of (2) an actionable statement with (3) the

requisite intent.” Tharpe v. Saunders, 285 Va. 476, 737 S.E.2d 890, 892 (2013) (internal quotation

marks and citation omitted). “Furthermore, the author or originator of a defamation is liable for a

republication or repetition thereof by third persons, provided it is the natural and probable

consequence of his act, or he has presumptively or actually authorized or directed its

republication.” Wuchenich v. Shenandoah Mem'l Hosp., 215 F.3d 1324, *14 (4th Cir. 2000)

(unpublished).     Plaintiff’s Form I-914 contains nine of Plaintiff’s false statements about

Defendants. Plaintiff admits that she published those statements to federal law enforcement and

Plaintiff’s counsel admits that they published those statements to the Washington Post. If, after

making her Form I-914 available to Plaintiff’s counsel, Plaintiff exchanged communications

making clear that (1) she “presumptively or actually authorized or directed its republication” by

Plaintiff’s counsel or (2) the republication by Plaintiff’s counsel was the “natural and probable

consequence of [her] act,” Plaintiff’s communications are part of her tortious conduct and, thus,

not covered by the attorney-client privilege.



                                                 5
       Moreover, at the time that Plaintiff’s counsel republished this defamatory information to

the Washington Post, Plaintiff’s counsel had overwhelming reason to believe that the defamatory

information was false. Plaintiff’s counsel had been shown video and photographic evidence that

demonstrated that Plaintiff was not prohibited from leaving the residence, prohibited from taking

breaks, or prohibited from interacting with people outside the residence. Plaintiff’s counsel had

conducted no independent investigation of their client’s allegations, as evidenced by the fact that,

to this day, they have not identified a single eyewitness who can corroborate Plaintiff’s allegations

regarding her treatment in the home (in contrast to the 20+ witnesses who are prepared to refute

those allegations). Indeed, when they communicated with the Washington Post, Plaintiff’s counsel

had already amended Plaintiff’s original complaint, retracting many of the most incendiary

allegations, in tacit acknowledgement that those allegations (which mirrored those in the Form I-

914 shared with the Washington Post) were no longer tenable in light of the contemporaneous

visual evidence. Because Plaintiff’s counsel were aware of the untruthfulness of the information

shared with the Washington Post, they were complicit in the defamation, and communications with

their client about the public relations campaign are not subject to the privilege for the independent

reason that they fall within the crime-tort exception.

       C.      This Court should not allow Plaintiff to prevent Defendants from discovering
               information essential to establishing their right to relief on their defamation
               counterclaim by asserting the attorney-client privilege over communications
               to which it does not apply.

       Thus far, Plaintiff’s counsel have (1) instructed Plaintiff not to answer questions about what

was said between Plaintiff and Plaintiff’s counsel about Plaintiff’s efforts to influence media

coverage of this case, Dep. Tr. at 452:7-13, and (2) refused to fully respond to Defendants’

discovery requests aimed at such communications. Because Plaintiff has twice asserted the

attorney-client privilege over tortious public relations communications, which are not subject to



                                                 6
the privilege, Defendants anticipate that the same objections will surface in Plaintiff’s counsel’s

depositions as well. If, at their depositions, Plaintiff’s counsel assert Plaintiff’s attorney-client

privilege, Plaintiff will have trice thwarted Defendants’ efforts to discover information essential

to establishing that Plaintiff is liable for Plaintiff’s counsel’s admitted publication of false and

defamatory statements to the Washington Post. This Court should not allow Plaintiff to prevent

Defendants from proving their case by asserting the attorney-client privilege over communications

to which it does not apply.

                                         CONCLUSION

       Based on the foregoing and to ensure that Defendants have an opportunity to prove their

defamation counterclaim, Defendants respectfully request (1) that Plaintiff’s deposition be

continued for 60 minutes so that she may answer questions about her public relations

communications with Plaintiff’s counsel, and (2) that Plaintiff’s counsel—Agnieszka Fryszman,

Le’ake Fesseha, and Martina Vandenberg—be compelled to answer questions about their public

relations communications with Plaintiff during their upcoming depositions.


Dated: May 10, 2019                                   Respectfully submitted,

                                                      /s/ John L. Brownlee
                                                      John L. Brownlee (VSB# 37358)
                                                      Stuart G. Nash (pro hac vice)
                                                      David L. Haller (pro hac vice)
                                                      HOLLAND & KNIGHT LLP
                                                      1650 Tysons Boulevard, Suite 1700
                                                      Tysons, VA 22102
                                                      Telephone: 703.720.8600
                                                      Facsimile: 703.720.8610
                                                      Email: John.Brownlee@hklaw.com
                                                      Email: Stuart.Nash@hklaw.com
                                                      Email: David.Haller@hklaw.com




                                                 7
    Counsel for Defendants Mohammad bin
    Abdullah al Saud and Nouf bint Nayef
    Abdul-Aziz al Saud




8
                                CERTIFICATE OF SERVICE

        I certify that on this 10th day of May, 2019, a true copy of the foregoing was served via

electronic case filing to:

Nicholas Cooper Marritz                             Richard F. Levy
Legal Aid Justice Center                            Jenner & Block LLP
6066 Leesburg Pike, Suite 520                       1099 New York Avenue NW, Suite 900
Falls Church, VA 22041                              Washington, DC 20001
nicholas@justice4all.org                            rlevy@jenner.com

Jonathan A. Langlinais                              Agnieszka M. Fryszman
Jenner & Block LLP                                  Cohen Milstein Sellers & Toll PLLC
1099 New York Avenue NW, Suite 900                  1100 New York Avenue NW, Fifth Floor
Washington, DC 20001                                Washington, DC 20005
jalanglinais@jenner.com                             afryszman@cohenmilstein.com

Le’ake Fesseha                                      Martina Elizabeth Vandenberg
Le’ake Fesseha Law Office                           The Human Trafficking Legal Center
901 S. Highland Street, Suite 312                   1030 15th Street NW, Suite 1048
Arlington, VA 22204                                 Washington, DC 20005
leakef@hotmail.com                                  mvandenberg@htlegalcenter.org

Sarah Linnell Bessell                               Andrew B. Cherry
The Human Trafficking Legal Center                  Jenner & Block LLP
1030 15th Street NW, Suite 1048                     1099 New York Avenue NW, Suite 900
Washington, DC 20005                                Washington, DC 20001
sbessell@htlegalcenter.org                          acherry@jenner.com

Satenik Harutyunyan
Jenner & Block LLP
1099 New York Avenue NW, Suite 900
Washington, DC 20001
sharutyunyan@jenner.com

Counsel for Plaintiff Simret Semere Tekle

                                                    /s/ John L. Brownlee
                                                    John L. Brownlee




                                                9
